Citation Nr: 0925485	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  08-06 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left thigh 
numbness.

2.  Entitlement to service connection for bronchitis.

3.  Entitlement to service connection for a left knee 
disability.

4.  Entitlement to service connection for a right knee 
disability.

5.  Entitlement to service connection for L4/L5 disc bulging 
with degenerative disc disease.

6.  Entitlement to service connection for cervical spine disc 
disease.  

7.  Entitlement to service connection for hearing loss, right 
ear.

8.  Entitlement to service connection for obstructive sleep 
apnea.

9.  Entitlement to service connection for coronary artery 
disease, status post stent placement.  

10.  Entitlement to an initial compensable evaluation for 
hearing loss, left ear.

11.  Entitlement to an effective date prior to September 29, 
2006, for a grant of service connection for tinnitus and 
hearing loss, left ear.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The Veteran had active service from August 1969 to February 
1980.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The Board addresses the claims of entitlement to service 
connection for bronchitis and cervical spine disc disease in 
the REMAND section of this decision, below, and REMANDS these 
claims to the RO via the Appeals Management Center (AMC) in 
Washington, D.C. 




FINDINGS OF FACT

1.  VA provided the Veteran adequate notice and assistance 
with regard to the claims being decided.

2.  Left thigh numbness is not related to the Veteran's 
active service.

3.  The Veteran does not currently have a left knee 
disability.

4.  The Veteran does not currently have a right knee 
disability.

5.  The Veteran's low back disability is not related to the 
Veteran's active service.

6.  The Veteran does not currently have right ear hearing 
loss by VA standards.

7.  Obstructive sleep apnea is not related to the Veteran's 
active service.

9.  Coronary artery disease, status post stent placement, is 
not related to the Veteran's active service and did not 
manifest to a compensable degree within a year of his 
discharge from service.  

10.  Since discharge from service, the Veteran has had level 
I hearing acuity in his right ear. 

11.  The Veteran's right ear hearing loss is not so 
exceptional or unusual with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.

12.  On September 29, 2006, and at no time prior thereto, the 
RO received from the Veteran a formal claim for service 
connection for a hearing disability.  


CONCLUSIONS OF LAW

1.  Left thigh numbness was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2008).

2.  A left knee disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2008).

3.  A right knee disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2008).

4.  L4/L5 disc bulging with degenerative disc disease was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2008).

5.  Hearing loss, left ear, was not incurred in or aggravated 
by service and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5102, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307. 3.309, 
3.385 (2008).

6.  Obstructive sleep apnea was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2008).

7.  Coronary artery disease, status post stent placement, was 
not incurred in or aggravated by service and may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 5102, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.307. 3.309 (2008).

8.  The criteria for entitlement to an initial compensable 
evaluation for hearing loss, right ear, are not met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1-4.10, 4.85, Diagnostic Code 6100 (2008).

9.  The criteria for entitlement to an effective date prior 
to September 29, 2006, for a grant of service connection for 
tinnitus and hearing loss, left ear, are not met.  
38 U.S.C.A. §§ 5101, 5102, 5103, 5103A, 5110 (West 2002); 38 
C.F.R. §§ 3.1, 3.155, 3.159, 3.400, 20.1103 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) and codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The VCAA and its 
implementing regulations are applicable to this appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. §§ 5103(a), 
5103A (West 2002); 38 C.F.R. § 3.159(b), (c) (2008); see also 
73 Fed. Reg. 23,353, 23,356 (Apr. 30, 2008) (to be codified 
at 38 C.F.R. § 3.159).

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In this case, VA provided the Veteran 
adequate notice and assistance with regard to the claims 
being decided such that the Board's decision to proceed in 
adjudicating these claims does not prejudice the Veteran in 
the disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

A.  Duty to Notify

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112, 119-20 (2004).  Where notice is not mandated at the 
time of the initial RO decision, it is not error to provide 
remedial notice after such decision.  Id. at 122-24.

In March 2006, the Court held that the aforementioned notice 
requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; 
(2) existence of disability; (3) a connection between service 
and disability; 
(4) degree of disability; and (5) effective date of 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
484 (2006).  The Court further held that notice under the 
VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Such notice must 
explain how VA determines the appropriate disability rating 
and effective date to assign the award.  Id. at 486.

In January 2008, the Court held that, with regard to claims 
for increased compensation, section § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 
(2008). The Court further held that, if the Diagnostic Code 
(DC) under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  As 
well, the Court held that the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant DCs, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation, including competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  Id. 
at 43-44. 

In this case, the RO provided the Veteran VCAA notice on his 
claims by letters dated November 2006 and June 2008, the 
first sent before initially deciding those claims in a rating 
decision dated April 2007.  Such notice reflects compliance 
with the requirements of the law as found by the Court in 
Pelegrini II.

The content of these notice letters also reflects compliance 
with pertinent regulatory provisions, noted above.  In the 
letters, the RO acknowledged the Veteran's claims, notified 
the Veteran of the evidence needed to substantiate those 
claims, identified the type of evidence that would best do 
so, informed him of VA's duty to assist, and indicated that 
it was developing his claims pursuant to that duty.  As well, 
the RO provided the Veteran all necessary information on 
disability ratings and effective dates.  The RO also 
identified the evidence it had received in support of the 
Veteran's claims and the evidence it was responsible for 
securing.  The RO noted that it would make reasonable efforts 
to assist the Veteran in obtaining all outstanding evidence 
provided he identified the source(s) thereof.  The RO also 
noted that, ultimately, it was the Veteran's responsibility 
to ensure VA's receipt of all pertinent evidence.  The RO 
advised the Veteran to sign the enclosed forms authorizing 
the release of his treatment records if he wished VA to 
obtain such records on his behalf.  The RO also advised the 
Veteran to identify or send directly to VA all requested 
evidence.

B.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the Veteran's claims.  38 
U.S.C.A. § 5103A(a), (b), (c) (West 2002). Specifically, the 
RO secured and associated with the claims file all evidence 
the Veteran identified as being pertinent to his claims, 
including service and post-service treatment records.  The 
Veteran does not now claim that there is any additional 
information or evidence to secure in support of his claims.  

The RO afforded the Veteran VA examinations in support of his 
claims for service connection for hearing loss and a low back 
disability.  The Veteran now asserts that the reports of 
these examinations are inadequate to decide his claims.  The 
Board acknowledges this assertion and has reviewed the 
reports at issue, but does not agree that the reports are 
inadequate.  They are based on testing mandated by 
regulations and include a medical opinion discussing the 
Veteran's low back disability, which is supported by such 
testing, a review of the claims file and rationale.  

The RO did not conduct medical inquiry in support of the 
remainder of the Veteran's claims for service connection and 
the claim for an earlier effective date.  With regard to the 
latter claim, however, there is already sufficient evidence 
of record to decide it.  With regard to the other claims, 
regulations do not mandate that such action be taken because, 
in each case, there is no evidence of record of either a 
currently diagnosed disability, or an in-service event or 
incident to which the disability could be linked.  38 C.F.R. 
§ 3.159(c)(4) (2008). 

The record has been fully developed and it is difficult to 
discern what additional guidance VA could have provided the 
Veteran regarding the evidence needed to substantiate his 
claims.  Conway v. Principi, 353 F.3d 1369, 1373 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant).

II.  Analysis of Claims

A.  Claims for Service Connection

The Veteran claims entitlement to service connection for left 
thigh numbness, left and right knee disabilities, a low back 
disability, right ear hearing loss, obstructive sleep apnea 
and coronary artery disease.  According to a written 
statement the Veteran submitted during the course of this 
appeal, he had all of these problems in service, but they 
have since worsened.  

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for certain medical 
conditions, including arthritis, organic disease of the 
nervous system, which includes sensorineural hearing loss, 
and cardiovascular-renal disease if it is shown that a 
veteran served continuously for 90 days or more during a 
period of war or during peacetime after December 31, 1946, 
one of these conditions manifested to a degree of 10 percent 
within one year from the date of discharge, and there is no 
evidence of record establishing otherwise.  38 U.S.C.A. §§ 
1101, 1112(a), 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a) (2008).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

1.  Left Thigh Numbness & Obstructive Sleep Apnea

Post-service medical records dated since 1999 establish that 
the Veteran has left thigh numbness and obstructive sleep 
apnea.  The question is thus whether these disabilities are 
related to the Veteran's active service.

According to the Veteran's service treatment records, during 
service, the Veteran did not report numbness in his left 
thigh or sleeping difficulties.  Beginning in 1999, however, 
he sought treatment for such numbness and medical 
professionals discussed it in conjunction with the Veteran's 
low back complaints.  In 2006, the Veteran underwent a sleep 
study, which revealed obstructive sleep apnea.  Since then, 
the Veteran has continued to report the same complaints, but 
no medical professional has related the numbness or 
obstructive sleep apnea to the Veteran's active service.  

As noted above, to prevail in a claim for service connection, 
a claimant must submit competent evidence establishing that 
he has a current disability resulting from service.  In this 
case, the medical evidence does not substantiate the 
Veteran's assertions linking the left thigh numbness and 
obstructive sleep apnea to his active service.  Occasionally, 
lay assertions may be considered competent evidence on a 
question of etiology.  This occurs when: (1) the layperson is 
competent to identify a medical condition, (2) the layperson 
is reporting a contemporaneous medical diagnosis, or (3) the 
lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing an 
example that a layperson would be competent to identify a 
"simple" condition like a broken leg, but would not be 
competent to identify a form of cancer).  

In this case, the Veteran is competent to state that he began 
experiencing numbness in his thighs and sleeping difficulties 
at a certain date, but he does not possess a recognized 
degree of medical knowledge to relate particular disabilities 
manifested by these symptoms to his active service.  Based on 
this finding, the Board concludes that left thigh numbness 
and obstructive sleep apnea were not incurred in or 
aggravated by active service.  A preponderance of the 
evidence is against the claims for service connection for 
these disabilities.  The benefit-of-the-doubt rule is thus 
not for application.  

2.  Low Back Disability

Post-service medical records dated since 1999 establish that 
the Veteran has a low back disability, most recently 
characterized as degenerative disc disease.  The question is 
thus whether this disability is related to the Veteran's 
active service.

According to service treatment records, during service, first 
in 1979, the Veteran received treatment, including physical 
therapy, for low back complaints.  Following discharge, 
beginning in 1999, the Veteran continued to receive treatment 
for low back complaints, which medical professionals 
eventually attributed to degenerative disc disease.  The 
Veteran also underwent a VA spine examination.  During this 
time period, one medical professional, a VA examiner, 
addressed the etiology of the Veteran's low back disability.  
In February 2007, during the VA spine examination, he ruled 
out a relationship between the Veteran's degenerative disc 
disease and the in-service back problems.  He based his 
opinion on a complete review of the claims file, the absence 
of evidence of back problems from 1984, while the Veteran was 
still in the service, to 1999, following discharge therefrom, 
the absence of evidence of back problems on separation 
examination, and the nature of the complaints reported in 
1999.  

The Veteran has not submitted a medical opinion refuting that 
of the VA examiner and, as previously indicated, his 
assertions, alone, are not considered competent to link his 
low back disability to his active service.  Inasmuch as there 
is no competent evidence of a nexus in this case, the Board 
concludes that a low back disability was not incurred in or 
aggravated by active service.  A preponderance of the 
evidence is against the claim for service connection for this 
disability.  The benefit-of-the-doubt rule is thus not for 
application.  

3.  Left & Right Knee Disabilities

During service, the Veteran sought treatment for left, not 
right, knee complaints.  In 1977, a medical professional 
attributed such complaints to a soft tissue injury.  
Thereafter, including on separation examination, no medical 
professional noted any knee abnormalities.

Following discharge, the Veteran sought treatment for 
multiple medical complaints, including many related to his 
joints, but he never mentioned his knees.  The Veteran also 
underwent a VA examination.  During treatment visits and the 
examination, however, no medical professional diagnosed a 
left or right knee disability.  Again, then, the Veteran's 
assertions, which are considered incompetent, represent the 
only evidence of record of currently diagnosed left and right 
knee disabilities.

The Board concludes that left and right knee disabilities 
were not incurred in or aggravated by active service.  A 
preponderance of the evidence is against the claims for 
service connection for these disabilities.  The benefit-of-
the-doubt rule is thus not for application.  

4.  Right Ear Hearing Loss

The Veteran asserts that he developed hearing loss in service 
secondary to exposure to noise while working as a crew chief 
in aircraft maintenance, albeit with hearing protection.  

In cases involving service connection for hearing loss, 
impaired hearing will be considered to be a disease when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).

During service, in 1980, a medical professional diagnosed the 
Veteran with bilateral hearing loss by VA standards.  
Thereafter, while still in service, the Veteran underwent 
additional audiological evaluations, during which medical 
professionals failed to note right ear hearing loss, by VA 
standards or otherwise.  

Following discharge, the Veteran underwent a VA audiological 
examination.  During this examination, conducted in February 
2007, an audiometer revealed the following pure tone 
thresholds, in decibels:
HERTZ

500
1000
2000
3000
4000
RIGHT
10
15
10
35
35

The VA examiner noted excellent speech recognition in the 
right ear (96 percent) and diagnosed mild sensorineural 
hearing loss at 3000 to 4000 hertz.  She also noted that 
these results did not meet the criteria for VA hearing loss 
under 38 C.F.R. § 3.385.  

In this case, the Veteran is competent to state that he was 
exposed to excessive noise in service, but, as previously 
indicated, he does not possess a recognized degree of medical 
knowledge to diagnose hearing loss by VA standards. 

In the absence of evidence of such loss, the Board concludes 
that hearing loss of the right ear was not incurred in or 
aggravated by active service and may not be presumed to have 
been so incurred.  A preponderance of the evidence is against 
the claim for service connection for this disability.  The 
benefit-of-the-doubt rule is thus not for application.  

5.  Coronary Artery Disease  

During service, the Veteran did not seek treatment for 
cardiac complaints and no medical professional diagnosed 
coronary artery disease.  The Veteran then had a myocardial 
infarction in 2001, decades after service, which necessitated 
surgery.  Thereafter, a physician diagnosed coronary artery 
disease.  Since then, no medical professional has related 
that disability to the Veteran's active service or indicated 
that it manifested within a year of the Veteran's discharge 
therefrom.  

The Board thus concludes that coronary artery disease was not 
incurred in or aggravated by active service and may not be 
presumed to have been so incurred.  A preponderance of the 
evidence is against the claim for service connection for this 
disability.  The benefit-of-the-doubt rule is therefore not 
for application.  

B.  Claim for a Higher Initial Evaluation

The Veteran claims entitlement to a higher initial evaluation 
for left ear hearing loss.  He asserts that the 
noncompensable evaluation initially assigned this disability 
does not accurately reflect the severity of the loss.

Disability evaluations are determined by evaluating the 
extent to which a service-connected disability adversely 
affects a Veteran's ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2008).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2008).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
claims for increases, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in such cases, when the factual findings 
show distinct time periods during which a claimant exhibits 
symptoms of the disability at issue and such symptoms warrant 
different evaluations, staged evaluations may also be 
assigned.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 
(2007).

A disability may require re-evaluation in accordance with 
changes in a Veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.

The RO has evaluated the Veteran's left hearing loss as 0 
percent disabling pursuant to DC 6100.  Hearing loss 
disability evaluations range from noncompensable to 
100 percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold level, as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second.

The rating schedule establishes 11 auditory acuity levels 
designated from level I for essentially normal acuity through 
level XI for profound deafness.  38 C.F.R. § 4.85 (2008).  
The degree of disability resulting from service-connected 
defective hearing is mechanically determined by applying the 
numeric designations assigned to the rating schedule after 
audiometric evaluations are conducted.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Results of the 
evaluations are analyzed using Tables VI, VIA and VII, 
identified in 38 C.F.R. § 4.85.

In cases of exceptional hearing loss, i.e. when the puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(a) (2008). 
When the puretone threshold is 30 decibels or less at 1000 
hertz, and 70 decibels or more at 2000 hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results is the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b) (2008).

Based on these criteria, the evidence establishes that the 
Veteran's left ear hearing loss disability picture does not 
more nearly approximate the criteria for a higher initial 
evaluation.

During service, the Veteran was routinely exposed to noise, 
which resulted in his development of left ear hearing loss.  
Since discharge from service, the Veteran has undergone one 
VA examination of such loss.

During this examination, conducted in February 2007, an 
audiometer revealed the following pure tone thresholds, in 
decibels:
HERTZ

500
1000
2000
3000
4000
LEFT
5
15
10
45
55

The VA examiner noted average puretone decibel loss of 31 in 
the left ear and a 92 percent speech recognition score in the 
left ear.

Such loss is noncompensable.  The report of VA examination 
reflects level I hearing acuity. This numeric designation is 
derived by applying the puretone threshold average of 31 and 
the speech discrimination score of 92 percent to Table VI.  
Applying this hearing acuity numeral to 38 C.F.R. § 4.85, 
Table VII, DC 6100 then establishes the Veteran's entitlement 
to a noncompensable evaluation for left ear hearing loss.

Based on the level of hearing loss in the Veteran's left ear, 
the Board concludes that the schedular criteria for 
entitlement to higher initial evaluation for such loss are 
not met.  

There is no indication that the schedular criteria are 
inadequate to evaluate the Veteran's left ear hearing loss.  
The evidence does not establish that this disability, alone, 
causes marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation) or necessitates 
frequent periods of hospitalization.  Accordingly, the 
Veteran's claim for a higher initial evaluation does not 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards.  In light of this fact, the Board is not 
required to remand this claim to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2008).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

The Board recognizes that the rating schedule is designed to 
accommodate changes in condition and that the Veteran may be 
awarded a different evaluation in the future should his left 
ear hearing disability picture change.  38 C.F.R. § 4.1.  At 
present, however, a noncompensable evaluation is the most 
appropriate given the medical evidence of record.

In reaching this decision, the Board considered the complete 
history of the disability at issue as well as the current 
clinical manifestations and the effect this disability has on 
the Veteran's earning capacity.  38 C.F.R. §§ 4.1, 4.2, 4.41 
(2008).  In addition, the Board considered the applicability 
of the benefit-of-the-doubt doctrine, but as the evidence is 
not in relative equipoise, the doctrine is not for 
application. Rather, the preponderance of the evidence is 
against the claim; it must therefore be denied.

C.  Claim for an Earlier Effective Date

By rating decision dated April 2007, the RO granted the 
Veteran service connection for tinnitus and left ear hearing 
loss, effective from September 29, 2006.  The Veteran then 
expressed disagreement with the effective date assigned these 
grants.  According to a written statement he submitted during 
the course of this appeal and a copy of an attached informal 
claim, April 26, 2006, the date of the claim, is the 
appropriate date to assign such grants.  Allegedly, the 
Veteran submitted this claim to the RO on the date noted, 
prior to submitting the formal claim on which the RO based 
the effective date it assigned the grants of service 
connection.

Under the laws administered by VA, a specific claim in the 
form prescribed by the Secretary must be filed in order for 
benefits to be paid to any individual.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2008).  Generally, the 
effective date of an award of disability compensation based 
on an original claim or a claim to reopen is the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400 (2008).  The effective 
date of an award of compensation based on direct service 
connection is the date following separation from service, if 
the claim is received within one year of that date.  
Otherwise, the effective date is the date VA receives the 
claim, or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a), (b)(1) (West 2002); 38 C.F.R. 
§ 3.400(b)(2) (2008).

With regard to claims to reopen, where the new and material 
evidence that reopened the claim consists of service 
department records (since it is considered these records were 
lost or misplaced), the effective date is to agree with the 
evaluation or date of receipt of the claim on which the prior 
evaluation was made, whichever is later, subject to rules on 
original claims filed within one year after separation from 
service.  38 C.F.R. § 3.400(q)(2) (2008).

A "claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2008); Brannon v. West, 12 Vet. 
App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 
199 (1992).  Any communication indicating an intent to apply 
for a benefit under the laws administered by the VA may be 
considered an informal claim provided it identifies, but not 
necessarily with specificity, the benefit sought.  See 38 
C.F.R. § 3.155(a) (2008); Servello, 3 Vet. App. at 199 
(holding that 38 C.F.R. § 3.155(a) does not contain the word 
"specifically," and that making such precision a prerequisite 
to acceptance of a communication as an informal claim would 
contravene judicial precedents and public policies underlying 
the statutory scheme).  To determine when a claim was 
received, the Board must review all communications in the 
claims file that may be construed as an application or claim.  
See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not 
been filed, the RO will forward an application form to the 
claimant for execution.  If the RO receives a complete 
application from the claimant within one year from the date 
it was sent, the RO will consider it filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155 (2008).  A 
report of examination or hospitalization that meets certain 
criteria will be accepted as an informal claim for an 
increase or to reopen provided the report relates to a 
disability that may establish entitlement.  38 C.F.R. § 
3.157(a) (2008).  The date of outpatient or hospital 
examination or date of admission to a VA or uniformed service 
hospital will be accepted as the date of receipt of the 
claim.  38 C.F.R. § 3.157(b)(1) (2008).  Evidence received 
from a private physician or layperson will also be accepted 
as a claim for an increase or to reopen when the evidence is 
within the competence of the physician or layperson and shows 
the reasonable probability of entitlement to benefits.  The 
date of receipt of such evidence will be accepted as the date 
of receipt of the claim.  38 C.F.R. 
§ 3.157(b)(2) (2008).

In this case, there is no evidence of the informal claim 
being filed, as alleged.  Rather, the claims file includes 
documents that may be construed as claims, but not for the 
benefits at issue, prior to and during 1990.  The next 
correspondence from the Veteran is a VA Form 21-526 
(Veteran's Application for Compensation and/or Pension), 
which the RO received on September 29, 2006.  Therein, the 
Veteran mentioned his hearing problems.  

Given that on September 29, 2006, and at no time prior 
thereto, the RO received from the Veteran his initial claim 
for service connection for a hearing disability, the Board 
concludes that the criteria for an earlier effective date for 
grants of service connection for tinnitus and left ear 
hearing loss are not met.  A preponderance of the evidence is 
against this claim.  The benefit-of-the-doubt rule is 
therefore not for application.  


ORDER

Service connection for left thigh numbness is denied.

Service connection for a left knee disability is denied.

Service connection for a right knee disability is denied.

Service connection for L4/L5 disc bulging with degenerative 
disc disease is denied.

Service connection for hearing loss, right ear, is denied.

Service connection for obstructive sleep apnea is denied.

Service connection for coronary artery disease, status post 
stent placement, is denied.  

An initial compensable evaluation for hearing loss, right 
ear, is denied.

An effective date prior to September 29, 2006, for a grant of 
service connection for tinnitus and hearing loss, left ear, 
is denied.  


REMAND

The Veteran claims entitlement to service connection for 
bronchitis and cervical spine disc disease.  Additional 
action is necessary before the Board decides these claims.

As previously indicated, the VCAA provides that VA must 
notify a claimant of the evidence necessary to substantiate 
his claim and assist him in obtaining and fully developing 
all of the evidence relevant to his claim.  In this case, 
with regard to the claims being remanded, VA has not yet 
provided the Veteran adequate assistance; therefore, to 
proceed in adjudicating these claims would prejudice the 
Veteran in the disposition thereof.  Bernard v. Brown, 
4 Vet. App. at 392-94. 

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing a claimant a medical examination or obtaining a 
medical opinion when an examination or opinion is necessary 
to make a decision on a claim.  In this case, examinations in 
support of the claims being remanded are necessary.  Service 
treatment records establish that, during active service, the 
Veteran received treatment for cervical spine and respiratory 
complaints.  Post-service treatment records establish that, 
since discharge from service, the Veteran has continued to 
report cervical spine and respiratory problems and has been 
diagnosed with cervical spine disc disease and bronchitis.  
To date, however, VA has not obtained a medical opinion 
addressing whether the current cervical spine and respiratory 
disabilities are related to the Veteran's active service, 
including the documented in-service complaints.  

Based on the foregoing, the Board REMANDS this case for the 
fol
low
ing 
act
ion
:

1.  Arrange for the Veteran to undergo a 
VA examination in support of his claim 
for service connection for bronchitis.  
Forward the claims file to the examiner 
for review of all pertinent documents 
therein and ask the examiner to confirm 
in his written report that he conducted 
such a review.  Following a thorough 
evaluation, during which all indicated 
tests are performed, the examiner should:

a) diagnose all respiratory 
disabilities, including, if 
appropriate, chronic 
bronchitis; 

b) offer an opinion as to 
whether any such disability, 
including the bronchitis, is at 
least as likely as not related 
to the Veteran's active 
service, including documented 
in-service respiratory 
complaints;

c) provide detailed rationale, 
with specific references to the 
record, for the opinion 
provided; and

d) if the opinion cannot be 
provided without resort to 
speculation, discuss why such 
is the case.

2.  Arrange for the Veteran to undergo a 
VA examination in support of his claim 
for a cervical spine disability.  Forward 
the claims file to the examiner for 
review of all pertinent documents therein 
and ask the examiner to confirm in his 
written report that he conducted such a 
review.  Following a thorough evaluation, 
during which all indicated tests are 
performed, the examiner should:

a) diagnose all cervical spine 
disabilities; 

b) offer an opinion as to 
whether any such disability is 
at least as likely as not 
related to the Veteran's active 
service, including documented 
in-service cervical spine 
complaints;

c) provide detailed rationale, 
with specific references to the 
record, for the opinion 
provided; and

d) if the opinion cannot be 
provided without resort to 
speculation, discuss why such 
is the case.

3.  Readjudicate the claims being 
remanded.  Thereafter, if either benefit 
sought is not granted, provide the 
Veteran and his representative  a 
supplemental statement of the case and an 
opportunity to respond thereto.  

Subject to current appellate procedure, return this case to 
the Board for further consideration.  By this REMAND, the 
Board intimates no opinion as to the ultimate disposition of 
the remanded claims.  The Veteran need not act unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on the remanded 
claims.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).


______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals









 Department of Veterans Affairs


